Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-15) in the reply filed on 19 January 2021 is acknowledged.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 19 January 2021.
Due to the response filed on 19 January 2021 being incomplete in that a species election was not made, the Examiner contacted Brett Weber on 19 February 2021. The attorney further elected Species A (Figs. 5A-5C), with no species claims present. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "812" (Fig. 8) and "820" (p.0059) have both been used to designate memory. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “116a” has been used to designate both the top portion and bottom portion of the rear wall (Fig. 2), the reference character “530” has been used to designate both the slide assembly (p.00100) and the toggle (p.00107), and the references characters “416”, “417”, have been used to designate both the syringe hooks (p.0087) and the plunger hooks (p.0077). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: plunger hook sensor PCB 436 (p.0082), SMT switch 435 (p.0082), screws 438 (p.0082), washers 437 (p.0082), washers 320 (p.0083), and split-nut 520 (p.00100). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the plunger button (p.0083), cantilever beam (p.0083), and wiper level (p.0084) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because "includes" should be "including".  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
In paragraph 0033, line 4, “The pressure measurement may be based on an ADC value” should read “The pressure measurement may be based on an ADC value.”
In paragraph 0060, line 4, “210mL/hr.” should read “210 mL/hr.”
In paragraph 0060, line 6, “for a 50/60 mL” should read “for a 50 or 60 mL”
In paragraph 0067, line 1, “illustrated” should be “illustrate”
In paragraph 0069, line 19, “larger wall angels” should read “larger wall angles”
In paragraph 0079, line 4, “may be springe biased” should read “may be spring biased”
In paragraph 0082, line 9, “plunger hook bushings 415 and plunger hook shaft O-rings 429.” should read “plunger hook bushings 415, and plunger hook shaft O-rings 429.”   
In paragraph 0085, line 4, “lever spring 422 is stretch” should read “lever spring 422 is stretched”
In paragraph 0087, line 7, “syringe hooks 416, 417” should read “plunger hooks 416, 417”
In paragraph 0092, line 2, “The sensor resistance in circuit changes” should read “The sensor resistance in the circuit changes”
In paragraph 0098, line 5, “comprises” should read “comprising”
In paragraph 00102, line 8, “warn” should read “worn”
In paragraph 00130, line 8, “determined.    If the” should read “determined. If the”
Appropriate correction is required.
Claim Objections
Claim 10 is objected to because of the following informalities: “and the flange plate includes a bottom surface” should read “the flange plate includes a bottom surface”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 8, the first and second syringe hooks (p.0087) are described in such a way that they are referring to the same structure as the first and second plunger hooks 416, 417 (p.0077). The description does not explain if and how the two different sets of hooks are different and there is seemingly no support for two different sets of hooks in Applicant’s disclosure.  
Regarding claims 12-13, the occlusion sensor is described in a way that makes the sensor on its own accountable to perform the task of determining if an infusion line is blocked (p.00114-00115) and calculating either the slope of a force curve, a slope of a pressure curve (p. 00132), a comparison to a baseline force (p.00117) or pressure measurement (p.00124-00125), or an area under the force curve (p.00134). The description does not incorporate how an essential element of the invention, which is the processor or computer used to calculate the aforementioned properties, is incorporated and how the process or computer is used to determine if an occlusion is present. 
Regarding claim 14, the accelerometer is described in such a way that makes the accelerometer on its own accountable to perform the task of detecting at least one of an occlusion or whether the syringe pump experienced an external impact (p.00137, 00139). The description describes a feedback signal and diagnostic algorithm (p.00137), but does not provide and incorporate all of the elements necessary for how the detection is made, which would require a processor or computer to determine if an occlusion or external impact to the syringe is present.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 8-10, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "the plunger hooks" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the plunger hooks” of claim 6 are referring to a structure that was meant to be previously recited in claim 1. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 6 to “first and second plunger hooks”. For purposes of examination, the Examiner has interpreted “the plunger hooks” to mean “first and second plunger hooks”. 
Claim 8 recites the limitation “first and second syringe hooks”. It is unclear whether Applicant is claiming two different sets of hooks (one being the syringe hooks and the other being the plunger hooks) or if Applicant is referring to the same set of hooks as those in claims 5 and 6. For the purpose of examination, the Examiner has interpreted the “first and second syringe hooks” to be referring to the same structure as the “first and second plunger hooks”. Claims 9 and 10 are similarly rejected by virtue of their dependency upon claim 8. 
Claim 10 recites the limitation "the edge" in the last line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the edge” of claim 10 is referring to an edge that was meant to be previously recited in the claims and that refers to a specific location on the flange plate. To overcome this rejection the Examiner suggests amending the aforementioned recitation of claim 10 to “an edge”. For the purposes of examination, the Examiner has interpreted “the edge” to mean “an edge”.
Claim 13 recites the limitation "the occlusion sensor" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if “the occlusion sensor” of claim 13 is referring to a structure that was meant to be previously recited in claim 11. To overcome this rejection the Examiner suggests amending “wherein the occlusion sensor determines” of claim 13 to “further comprising an occlusion sensor that determines”. For the purposes of examination, the Examiner has interpreted “the occlusion sensor determines” to “further comprising an occlusion sensor that determines”. 
Claims 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01. The omitted elements are: a processor. The occlusion sensor of claims 12 and 13 cannot determine on its own if an infusion line connected to the syringe barrel is blocked, rather the sensor transduces a signal and transmits it to a processing unit wherein it will be determined if a blockage is present. Similarly to the occlusion sensor discussed above, the accelerometer of claim 14 cannot determine on its own an occlusion or an external impact to the pump, rather the sensor will transmit the feedback to a processing unit wherein any occlusions or external impacts to the pump will be determined. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9, 11-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2014/0188076 A1; hereinafter Kamen).
Regarding claim 1, Kamen discloses a syringe pump (500, Fig. 28, and see [0449]) comprising: a housing (502, Fig. 28, and see [0450]) with a syringe accepting region (506, Fig. 28, and see [0451]); a syringe holding system (518 and 520, Fig. 28; 526 and 528, Fig. 30; and see [0453], [0467]) configured to hold a syringe (The Examiner notes that the recitations of claim 1 do not positively recite a syringe, although the prior art does have a syringe (504, Fig. 34)) in the syringe accepting region (see Figs. 28 and 30 and [0458-0459], [0467]); a drive mechanism including: a lead screw (850, Fig. 48B, and see [0523], [0549]), at least one half nut (830, Fig. 48B, and see [0451], [0549]), a magnetic clutch assembly (820, Fig. 48B, and see [0549]), and a drive rod (524, Fig. 28 and see [0606]), and wherein the clutch assembly is configured to engage and disengage the at least one half nut to and from the lead screw (see [0549]; The Examiner notes that the embodiment of Fig. 28 and the drive mechanism 800 of Figs. 48A-48B are disclosed as being workable together, see [0522]); and a drive head (522, Fig. 20, and see [0474]) operatively coupled to the drive mechanism (see [0581-0582], [0606]), the drive head configured to engage a piston of a syringe held by the syringe holding system (see [0474]; The Examiner notes that the recitations of claim 1 do not positively recite a piston, although the prior art does have a piston (544, Fig. 34) that the drive head is configured to engage).
The embodiment of the magnetic clutch assembly does not specifically disclose that it is anti-ratcheting. However, in conjunction with the embodiment described in p.0546, Kamen teaches that the fit of 820 and 830 may be adjustable and that this allows for anti-ratcheting (see [0546]). Furthermore, Kamen teaches that modifications may be made to the embodiments (see [0875]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the magnetic clutch assembly to incorporate the further teachings of Kamen disclosed in the embodiment of p.0546 by including a clutch that is anti-ratcheting. Doing so would allow the clutch assembly to engage the half nut threads on the lead screw such that there is zero or minimal backlash without loading the half nut threads against the lead screw and creating excessive drag (Kamen, see [0546]). 
Regarding claim 2, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the syringe accepting region includes a concave rear wall (see “concave real wall” of Annotated Fig. 29 below, also see [0451]) having a vertex (see “vertex” of Annotated Fig. 29 below), where the concave rear wall includes a top portion (see “top portion” of Annotated Fig. 29 below) and a bottom portion (see “bottom portion” of Annotated Fig. 29 below) that meet to form the vertex (see “vertex” in relation to “top portion” and “bottom portion” below), and wherein the top portion is oriented at a first angle (see “α” in Annotated Fig. 57A below) with respect to a vertical plane intersecting the vertex (see “vertical plane” in Annotated Fig. 57A below).

Annotated Fig. 29
[AltContent: textbox (bottom portion)][AltContent: textbox (top portion)][AltContent: ][AltContent: ][AltContent: textbox (vertex)][AltContent: arrow][AltContent: textbox (concave rear wall)][AltContent: arrow]
    PNG
    media_image1.png
    450
    254
    media_image1.png
    Greyscale









[AltContent: textbox (vertical plane)][AltContent: arrow][AltContent: connector]Annotated Fig. 57A
[AltContent: textbox (β)][AltContent: arrow][AltContent: arrow][AltContent: textbox (α)][AltContent: arc][AltContent: arc]
    PNG
    media_image2.png
    278
    187
    media_image2.png
    Greyscale


Regarding claim 3, the combination of Kamen teaches the syringe pump of claim 2 as discussed above, wherein the bottom portion is oriented at a second angle (see “β” in Annotated Fig. 57A above) with respect to a vertical plane intersecting the vertex (see “vertical plane” in Annotated Fig. 57A above).
Regarding claim 4, the combination of Kamen teaches the syringe pump of claim 3 as discussed above, except wherein the first angle and the second angle are the same. 
It would have been an obvious matter of design choice to make the first and the second angles the same, since such a modification would have involved a mere change in the size/proportion of a component. A change in size/proportion is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04(IV)(A).  
Regarding claim 5, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the drive head includes first (526, Fig. 34) and second (528, Fig. 34) plunger hooks (see [0467]) disposed on the drive head (see 526, 528 in relation to 522 in Fig. 34; also see [0467]) and configured to grasp onto a plunger thumb flange of a plunger of the syringe (see [0467]; The Examiner notes that the recitations of claim 5 do not positively recite a plunger thumb flange of a plunger, although the prior art does have a plunger thumb flange (548, Fig. 34) that the plunger hooks grasp onto) and wherein the first and second plunger hooks are configured to actuate between an open position and a closed position (see [0467]).
Regarding claim 6, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the drive head includes a plunger lever (530, Fig. 34, and see [0467]), the plunger lever adapted to move the plunger hooks between the open position and the closed position (see [0467]), and wherein the plunger lever is configured for actuation by a user (see [0467], [0508], and [0513]).
Regarding claim 8, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the syringe holding system includes a barrel clamp (518, Fig. 29, and see [0458]), a flange plate (520, Figs. 29 and 61-62, and see [0459]), and first (526, Fig. 30) and second (528, Fig. 30) syringe hooks (see [0467).
Regarding claim 9, the combination of Kamen teaches the syringe pump of claim 8 as discussed above, wherein the barrel clamp includes a proximal end (see “proximal end” in Annotated Fig. 29 Part 2 below) pivotably attached to the housing (p.0468, also see Fig. 31) and a distal end (see “distal end” in Annotated Fig. 29 Part 2 below) with a barrel engagement surface (see “barrel engagement surface” in Annotated Fig. 29 Part 2 below, also see the “barrel engagement surface” in relation to the syringe 504 in Fig. 28), wherein the barrel engagement surface is attached to the barrel clamp via a swivel (see comparison of the position of 518 in Figs. 30-31; also see [0468], note that there is a swivel as 518 rotates 90 degrees from an unlocked position in Fig. 30 to a locked position in Fig. 31) and is adapted to allow the barrel engagement surface to rotate and contact syringe barrels of at least two different sizes (p.0458). 


[AltContent: ][AltContent: textbox (distal end)][AltContent: arrow][AltContent: textbox (barrel engagement surface)]Annotated Fig. 29 Part 2
[AltContent: ][AltContent: arrow][AltContent: arrow][AltContent: ][AltContent: textbox (proximal end)]
    PNG
    media_image3.png
    210
    291
    media_image3.png
    Greyscale


Regarding claim 11, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the drive mechanism includes an anti-ratcheting magnetic clutch (see previous analysis in regards to claim 1).
Regarding claim 12, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, further comprising an occlusion sensor (513, Fig. 28, and see [0462]), wherein the occlusion sensor is configured to determine if an infusion line connected to the syringe barrel is blocked (see [0461-0462]).
Regarding claim 13, the combination of Kamen teaches the syringe pump of claim 11 as discussed above, wherein the occlusion sensor determines if an infusion line connected to the syringe barrel is blocked by calculating one of a slope of a force curve, a slope of a pressure curve, a comparison to a baseline force measurement, a comparison to a baseline pressure measurement, or an area under the force curve (see [0462]).
Regarding claim 15, the combination of Kamen teaches the syringe pump of claim 1 as discussed above.
The combination of the syringe pump as taught by Kamen does not specifically disclose that it is positioned in a rack with at least one other infusion pump or syringe pump. However, in conjunction with the embodiment described in Fig. 2, Kamen teaches that a syringe pump (201, Fig. 2) is positioned in a rack (208, Fig. 2, and see [0243]; Note thefreedictionary.com defines a “rack” as “a framework or stand in or on which to hold, hang, or display various articles”. It is the Examiner’s position that 208 is a rack as it holds the various pumps 201, 202, 203) with at least one other infusion pump or syringe pump (202 and 203, Fig. 2, and see [0423]). Furthermore, Kamen teaches that modifications may be made to the embodiments (see [0875]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of the syringe pump to incorporate the further teachings of Kamen disclosed in the embodiment of Fig. 2 by including a syringe pump that it is positioned in a rack with at least one other infusion pump or syringe pump. Doing so would facilitate pump functions, including the pumps’ ablity to share power among each other and be in electrical communication with each other (Kamen, see [0425]). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2014/0188076 A1; hereinafter Kamen) in view of Bähr et al. (US 2018/0347722 A1; hereinafter Bähr) and Toews et al. (US 2002/0183616 A1; hereinafter Toews).
Regarding claim 7, the combination of Kamen teaches the syringe pump of claim 1 as discussed above, wherein the anti-ratcheting magnetic clutch assembly includes a magnet configured to prevent ratcheting (see previous analysis regarding the combination of Kamen in claim 1; also note that the magnet is configured to prevent ratcheting as in combination with the other elements of the clutch assembly, it is anti-ratcheting as in the combination made in claim 1 above).
Kamen does not teach that the anti-ratcheting magnetic clutch assembly includes a magnet configured to increase a holding force of the clutch assembly.
Bähr teaches a device where a magnet is placed into at least one of two magnetic armatures, which increases the holding force between the two armatures (see [0015], [0036]).  
Toews teaches an injection system comprising a magnetically coupled plunger and actuator (see [0015]). Toews further teaches that a stack of magnets can be used to increase the power of the magnetic field (see [0017]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Kamen to incorporate the teachings of Bähr and Toews by including a magnet configured to increase a holding force of the clutch assembly. Doing so would provide a need for reduced energy supply to overcome the force of biasing elements for holding a position of the device as compared to one without a magnet (Bähr, see [0010], [0036]). Additionally, doing so would provide clean connections between magnetically coupled components (Toews, see [0015]) and would not require the exertion of force to connect components (Toews, see [0016]). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2014/0188076 A1; hereinafter Kamen) in view of Hans-Joseph et al. (US 2004/0057855 A1; hereinafter Hans).
Regarding claim 10, the combination of Kamen teaches the syringe pump of claim 8 as discussed above, wherein the flange plate is configured to secure a syringe barrel flange against the housing (see [0459]; The Examiner notes that the recitations of claim 10 do not positively recite a syringe barrel flange, although the prior art does have a syringe barrel flange (542, Fig. 62, that 520 secures against the housing), and the flange plate includes a bottom surface configured to contact the syringe barrel flange (see position of 520 in relation to 542 in Fig. 62), and the flange plate has a surface profile that transitions from a flat surface (see “flat surface” in Annotated Fig. 61 below) to an angled surface (see “angled surface” in Annotated Fig. 61 below) towards the edge of the flange plate (see how the outward edge of 520 “bows out” in Fig. 61, also see Annotated Fig. 61 below and [0612]). 
[AltContent: textbox (flat surface)][AltContent: arrow]Annotated Fig. 61
[AltContent: textbox (angled surface)][AltContent: arrow][AltContent: arrow][AltContent: oval][AltContent: oval]
    PNG
    media_image4.png
    142
    149
    media_image4.png
    Greyscale

Kamen does not teach that the flange plate is biased towards the housing.
Hans teaches a flange plate (22, Fig. 1, and see [0010]) that is biased towards the housing (see [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kamen to incorporate the teachings of Hans by including a flange plate that is biased towards the housing. Doing so would allow the flange plate to be drawn towards the syringe and help secure the syringe to the pump (Hans, see [0010]). 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kamen et al. (US 2014/0188076 A1; hereinafter Kamen) in view of Yudovsky et al. (US 2011/0105955 A1; hereinafter Yudovsky).
Regarding claim 14, the combination of Kamen teaches the syringe pump of claim 1 as discussed above. 
Kamen does not teach that the pump further comprises an accelerometer, wherein the accelerometer is configured to detect at least one of an occlusion or whether the syringe pump experienced an external impact.
Yudovsky teaches a pump comprising an accelerometer (400, Fig. 4), wherein the accelerometer is configured to detect at least one of an occlusion or whether the syringe pump experienced an external impact (see [0042-0043] and [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Kamen to incorporate the teachings of Yudovsky by including an accelerometer, wherein the accelerometer is configured to detect at least one of an occlusion or whether the syringe pump experienced an external impact. Doing so would allow the physical activity levels of the user to be monitored and/or permit the detection of physical impacts or trauma suffered by the medical device (Yudovsky, see [0002]). Additionally, if the accelerometer detects a relatively high physical impact, then the medical device could record the impact event and/or remind the user to inspect the medical device for proper operation (Yudovsky, see [0002]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mandro et al. (EP 1279410 A1) discloses a syringe pump with a linear potentiometer that indicates the capture of the syringe plunger and the position of the syringe plunger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L CARTER whose telephone number is (571)272-6402.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Laura Carter/Examiner, Art Unit 3783                                                                                                                                                                                                        11 March 2021


/AMBER R STILES/Primary Examiner, Art Unit 3783